BASKIN, Judge.
Appellant, pursuant to Florida Rule of Appellate Procedure 9.140(g), having taken this appeal from the summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850 and this court having considered the record presented and the excellent order in which the trial court stated the findings upon which it premised its decision and having further determined that it conclusively appears therefrom that appellant is entitled to no relief, the denial of his motion is affirmed.